Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15 (D) Of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): May 9, 2007 Alaska Pacific Bancshares, Inc. (Exact name of registrant as specified in its charter) Alaska 0-26003 92-0167101 State or other jurisdiction Commission I.R.S. Employer of incorporation File Number Identification No. 2094 Jordan Avenue, Juneau, Alaska (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code): (907) 789-4844 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.133-4(c)) Item 2.02 Results of Operations and Financial Condition On May 9, 2007, Alaska Pacific Bancshares, Inc. issued its earnings release for the quarter ended March 31, 2007. A copy of the earnings release is attached hereto as Exhibit 99.1, which is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1 Press Release of Alaska Pacific Bancshares, Inc. May 9, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALASKA PACIFIC BANCSHARES, INC. DATE: May 9, 2007 By: /s/ Roger K. White Senior Vice President and Chief Financial Officer 3 Exhibit 99.1 4 News Release For Immediate Release ALASKA PACIFIC REPORTS FIRST QUARTER EARNINGS JUNEAU, Alaska, May 9, 2007 Alaska Pacific Bancshares, Inc. (OTCBB: AKPB), the parent company of Alaska Pacific Bank, announced first quarter net income of $205,000, or $.31 per diluted share. While this represents a 64% increase compared with $125,000 ($.19 per diluted share) for the first quarter of 2006, it is a 6.2% increase after adjusting 2006 for an after-tax nonrecurring charge of $68,000 for the cost of closing the Banks two smallest offices. Net interest income increased $72,000 (3.5%) to $2.1 million for the first quarter of 2007 compared to the first quarter of 2006, reflecting a 3.0% increase in average loans and an improving yield on loans and other earning assets. The net interest margin on average earning assets for the first quarter was 5.12% in 2007 compared with 5.02% in the first quarter of 2006. Loans (excluding loans held for sale) were $158.0 million at March 31, 2007, a decrease of 0.5% from the last quarter and an increase of 2.7% from a year ago. Deposits at March 31, 2007 were $142.3 million, a $2.9 million (2.0%) decrease from last quarter and a $2.2 million (1.6%) increase from a year ago. Nonperforming loans at March 31, 2007 were $941,000 compared with zero last quarter and $1.4 million a year ago. Net loan chargeoffs for the quarter amounted to $18,000 compared with $17,000 in first quarter of 2006 and a small net recovery in the fourth quarter of 2006. The provision for loan losses decreased to $45,000 in the first quarter from $75,000 in the first quarter of 2006. Gains on sale of loans in the first quarter of 2007 were $91,000 compared with $116,000 last quarter and $53,000 in the first quarter of 2006. Noninterest expenses for the first quarter rose $106,000 (5.4%) from the first quarter of 2006 (excluding nonrecurring branch closure costs). As previously announced, the Company declared a regular quarterly dividend of $.10 per share, an 11% increase over the $.09 per share paid in recent quarters. The dividend is payable May 18, 2007, to shareholders of record as of May 7, 2007. Forward-Looking Statements Certain matters in this news release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among others, expectations of the business environment in which the Company operates, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding the Company's mission and vision. 5 These forward-looking statements are based upon current management expectations, and may, therefore, involve risks and uncertainties. The Company's actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements due to a wide range of factors including, but not limited to, the general business environment, interest rates, the economy in Southeast Alaska, the real estate market, competitive conditions between banks and non-bank financial services providers, regulatory changes, and other risks detailed in the Company's reports filed with the Securities and Exchange Commission. Contact: Roger K. White Craig E. Dahl Senior Vice President and CFO or President and CEO 907-790-5135 907-790-5101 6 Alaska Pacific Bancshares, Inc. Financial Highlights (Unaudited) First Quarter 2007 (dollars in thousands, except per-share amounts) Three Months Ended March 31, December 31, March 31, 2007 2006 2006 Condensed Income Statement: Interest income $ 3,130 $ 3,227 $ 2,798 Interest expense (997 ) (946 ) (737 ) Net interest income 2,133 2,281 2,061 Provision for loan losses (45 ) (45 ) (75 ) Gain on sale of loans 91 116 53 Other noninterest income 237 243 251 Branch closure costs - - (113 ) Noninterest expense (2,074 ) (1,913 ) (1,968 ) Net income before income tax 342 682 209 Income tax expense (137 ) (273 ) (84 ) Net income $ 205 $ 409 $ 125 Earnings per share: Basic $ .32 $ .65 $ .20 Diluted .31 .63 .19 Performance Ratios: Return on average equity 4.61 % 9.37 % 3.00 % Return on average assets 0.46 0.91 0.29 Yield on average earning assets 7.51 7.65 6.81 Cost of average interest-bearing liabilities 2.96 2.83 2.23 Interest rate spread 4.55 4.82 4.58 Net interest margin on: Average earning assets 5.12 5.41 5.02 Average total assets 4.81 5.08 4.76 Efficiency ratio (a) 87.51 75.79 85.12 Average balances: Loans $ 158,956 $ 154,876 $ 154,280 Earning assets 166,773 168,738 164,230 Assets 177,240 179,637 173,095 Interest-bearing deposits 117,345 121,834 118,122 Total deposits 139,393 148,231 140,054 Interest-bearing liabilities 134,946 133,670 132,106 Shareholders' equity 17,791 17,464 16,669 Average shares outstanding: Basic 632,297 626,170 614,942 Diluted 660,292 652,518 645,191 7 March 31, December 31, March 31, 2007 2006 2006 Balance sheet data: Total assets $ 175,884 $ 178,923 $ 171,628 Loans, before allowance 157,794 158,597 153,630 Loans held for sale 121 519 140 Investment securities 4,896 5,288 6,766 Total deposits 142,297 145,201 140,112 Federal Home Loan Bank advances 13,040 14,062 12,526 Shareholders' equity 17,877 17,705 16,700 Shares outstanding (b) 641,609 639,809 628,254 Book value per share $ 27.86 $ 27.67 $ 26.58 Asset quality: Allowance for loan losses $ 1,693 $ 1,666 $ 1,506 Allowance as a percent of loans 1.07 % 1.05 % 0.98 % Nonaccrual loans $ 941 $ - $ 1,392 Total nonperforming assets 941 - 1,477 Net chargeoffs (recoveries) for quarter 18 (2 ) 17 (a) Noninterest expense, excluding branch closure costs, divided by the sum of net interest income and noninterest income, excluding gains on sale of loans or securities. (b) Excludes only treasury stock. 8
